Title: Proclamation re Military Expeditions against Spain, 27 November 1806
From: Jefferson, Thomas
To: 


                        
                            27 Nov 1806
                        
                        Par Le President des Etats-Unis de L’Amerique.
                        Proclamation.
                        D’autant qu’on a été informé que plusieurs personnes, Citoyens des Etats-Unis ou residents dans les dits
                            Etats, conspirent et se liguent ensemble pour commencer et mettre sur pied, pour pourvoir et pour preparer les moyens
                            d’une expedition ou d’une entreprise contre les dominations de L’Espagne et qu’à cet effet ils équippent et arment des
                            batiments dans les eaux (parties) Occidentales des Etats-Unis, se munient de provisions, d’armes, de munitions de guerre
                            et d’autres moyens, qu’ils trompent et séduisent des Citoyens honnêtes et bien intentionnés sous des prétextes divers pour
                            les engager dans des entreprises criminelles, qu’ils organizent, nomment des officiers et s’arment eux-mêmes pour le dit
                            but, contraire aux Loix faites et pourvues dans des cas semblables: C’est pourquoi J’ai trouvé à propos de faire publier
                            La presente Proclamation pour avertir et pour requerir tout Citoyen fidèle qui a été porté faute d’une pleine connaissance
                            de l’affaire ou de consideration à participer dans les dites entreprises illicites, de s’en retirer sans delai; Et pour
                            commander toutes personnes quelque ce soit engagées ou interessées dans les dites entreprises d’y cesser toutes autres
                            procédures, comme ils reponderont du contraire à leur peril et s’assujetteront à la poursuite rigoureuse de la loi. Et Je
                            commande et requère par la presente tout officier civil ou militaire des Etats-Unis ou d’aucun des Etats ou Territoires et
                            surtout tout Gouverneur et autre autorité executive, tout Juge, tout Justicier de paix et tout autre officier de la paix,
                            tout officier militaire, soit de l’armée, soit de la marine des Etats-Unis et tout officier de la milice d’être vigilant
                            chacun dans son departement respectif et selon ses fonctions à faire rechercher et amener à la punition meritée toute
                            personne engagée ou interessée dans de pareille entreprise; en saisissant et en retenant tous batiments, toutes les armes,
                            toutes les munitions militaires et tous les autres moyens pourvus et qui se pourvoient pour la dite expedition et sujets à
                            la disposition de la loi, et en general de prevenir l’execution de pareille expedition ou entreprise par tous les moyens
                            légals qui seront dans leur pouvoir. Et Je requère tous les bons et fidèles Citoyens et tous autres dans Les Etats-Unis
                            d’aider et d’assissiter en tout ceci et surtout dans la decouverte et dans l’appréhension de tout délinquant semblable et
                            de le faire mener à La Justice; en prevenant l’execution de leurs desseins illegitimes et en donnant information contre
                            eux à toute autorité compétente—.
                        En témoignage de quoi J’ai fait mettre Le Scéau des Etats-Unis à ces presentes et Je les ai signé de ma main.
                        Fait à La Ville de Washington Ce Vingt Septième Jour de Novembre, Mil huit Cens Six et dans La Trente et
                            unième année de la Souveraineté et de L’Indépendence des Etats-Unis—.
                        
                            (Signé) Th: Jefferson
                            
                            Par Le President
                            (Signé) James Madison, Secretaire d’Etat—
                            
                        
                    